



Exhibit 10.57
VOYA FINANCIAL, INC.




NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS AGREEMENT, (the “Award Agreement”), effective as of [DATE], is entered into
by and between Voya Financial, Inc. (the “Company”) and [NAME], a director of
the Company (the “Grantee”).


WHEREAS, the Company has adopted the 2013 Omnibus Non-Employee Director
Incentive Plan (the “Plan”) to promote the interests of the Company and its
stockholders by attracting, retaining and motivating its non-employee directors,
aligning the interests of such persons with the stockholders of the Company and
promoting ownership of the Company’s equity;


WHEREAS, Section 2.5 of the Plan provides for the grant of restricted stock
units (“RSUs”) to Non-Employee Directors under the Plan; and


WHEREAS, the Board approved the award of $ per annum in deferred stock units or
equivalents to Non-Employee Directors.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:


1.Grant of RSUs. Pursuant to, and subject to, the terms and conditions set forth
herein and in the Plan, Grantee is hereby granted RSUs as of the date of this
Award Agreement. Each RSU represents a conditional right to receive one share of
Common Stock.


2.Incorporation of the Plan. All terms, conditions and restrictions of the Plan
(including without limitation Section 1.6.3 and Section 3.6.2 of the Plan) are
incorporated herein and made part hereof as if stated herein; provided, that if
there is any conflict between the terms and conditions of the Plan and this
Award Agreement, the terms and conditions of this Award Agreement shall govern.
Unless otherwise indicated herein, all capitalized terms used herein shall have
the meanings given to such terms in the Plan.


3.Vesting. Subject to Section 4 of this Award Agreement, the RSUs granted
hereunder will vest on (the “Vesting Date”), provided that Grantee is serving as
a Non-Employee Director of the Company on the Vesting Date.


4.Effect of Termination of Service; Change in Control. If Grantee’s service as a
Non-Employee Director of the Company is terminated (a) as a result of death or
Disability (as defined below), (b) pursuant to the Company’s director retirement
policy set forth in its Corporate Governance Guidelines (as they may be amended
from time to time) or (c) as a result of Grantee not being nominated for
re-election, or not being re-elected, or any other circumstance leading to


1



--------------------------------------------------------------------------------




the involuntary termination of Grantee’s service as a Non-Employee Director of
the Company within two years after a Change in Control, all outstanding unvested
RSUs shall immediately vest in full on the last day of Grantee’s service as a
Non-Employee Director of the Company. For purposes of this Award Agreement,
“Disability” shall mean Grantee’s inability to perform his or her normal
required services for the Company for a period of six consecutive months by
reason of the individual’s mental or physical disability, as determined by the
Board in good faith in its sole discretion.


5.Delivery of Common Stock. One share of Common Stock shall be delivered to
Grantee in respect of each vested RSU (including, if applicable, any RSUs
vesting pursuant to Section 4 of the Award Agreement) as soon as practicable
following the date of termination of Grantee’s service as a Non-Employee
Director of the Company for any reason but in any event no later than the end of
the calendar year in which such service termination date occurs; provided that
in the event of a termination of service under Section 4(c) of this Award
Agreement, such delivery shall be made no later than fifteen (15 days) following
such service termination date.


6.Forfeiture. Other than as set forth in Section 4 of this Award Agreement, any
unvested RSUs shall expire and be forfeited upon termination of Grantee’s
service as a Non-Employee Director of the Company for any reason (including
without limitation Grantee’s refusal to stand for re-election, the Board’s
failure to nominate Grantee for re-election or the failure of the stockholders
of the Company to re-elect Grantee) without any consideration and Grantee shall
have no further rights thereto.


7.Restrictions. Subject to any exceptions set forth in the Plan, no RSUs granted
hereunder may be sold, exchanged, transferred, assigned, pledged, hypothecated
or otherwise disposed of or hedged, in any manner (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily and whether
by operation of law or otherwise, other than by will or by the laws of descent
and distribution. Any sale, exchange, transfer, assignment, pledge,
hypothecation, or other disposition in violation of the provisions of this
Section 7 will be null and void and any RSU which is hedged in any manner will
immediately be forfeited. All of the terms and conditions of the Plan and this
Award Agreement will be binding upon any permitted successors and assigns.
8.Repayment if Conditions Not Met. If the Board determines that all terms and
conditions of the Plan and this Award Agreement were not satisfied, then Grantee
will be obligated to pay the Company immediately upon demand therefor an amount
equal to the Fair Market Value (determined at the time of delivery) of the
shares of Common Stock delivered with respect to the applicable delivery date,
without reduction for any amount applied to satisfy withholding tax or other
obligations in respect of this Award.
9.Taxes. Grantee shall be solely responsible for any applicable taxes
(including, without limitation, income and excise taxes) and penalties, and any
interest that accrues thereon, that Grantee incurs in connection with the
receipt, vesting or settlement of any RSU granted hereunder.


2    



--------------------------------------------------------------------------------




10.Clawback/Recoupment. This Award may be subject to recoupment or clawback as
may be required by applicable law, or the Company’s recoupment or “clawback”
policy as it may be established or amended from time to time. In addition, with
respect to any Award granted prior to the date on which ING Group is no longer
required under IFRS to consolidate the Company’s financial statements with its
financial statements, the Company shall have the right to claw back previously
settled or paid Awards or hold back Awards not yet vested if (i) activities
conducted under the responsibility of Grantee, including fraud or malfeasance,
led to a material restatement of the Company’s annual accounts or resulted in
significant reputational harm to the Company or any of its Subsidiaries or
Affiliates, (ii) the Company undergoes significant adverse changes in its
economic and regulatory capital base or (iii) the Company or one of its business
lines suffers a significant failure in risk management.
11.Dividend Equivalent Rights. The Grantee has, with respect to all RSUs granted
hereby a conditional right to receive amounts equal to the regular cash
dividends that would be paid on the shares of Common Stock covered by this Award
if such shares had been delivered pursuant to such Award. Such amounts will be
paid in cash, without interest, subject to the same terms and conditions,
including but not limited to those related to vesting, forfeiture, cancellation
and payment, that apply to the shares of Common Stock covered by this Award to
which such dividends are related. The Grantee will have only the rights of a
general unsecured creditor of the Company until payment of such amounts is made
as specified herein.
12.Amendment. No amendment of this Award Agreement shall materially adversely
impair the rights of Grantee without Grantee’s consent.
13.Successors and Assigns. This Award Agreement will be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon Grantee and Grantee’s beneficiary, if applicable. The Grantee may designate
one or more beneficiaries who will receive the RSUs in the event of the
Grantee’s death. The Grantee has indicated in Exhibit A any beneficiary or
beneficiaries the Grantee wishes to designate.
14. Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Award Agreement.
15.Severability; Entire Agreement. If any of the provisions of the Plan or this
Award Agreement is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision will be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining provisions will not be affected thereby; provided that if any


3    



--------------------------------------------------------------------------------




of such provisions is finally held to be invalid, illegal, or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder. The Plan and this Award Agreement contain the entire
agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.


16.Governing Law; Choice of Forum; Waiver of Jury Trial. This Award Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to the principles of conflict of laws. By signing this
Award Agreement, Grantee recognizes and agrees to the choice of forum provisions
set forth in Section 3.16 of the Plan and waives any right Grantee may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Award Agreement or the Plan.


17.Acceptance. Grantee hereby acknowledges receipt of a copy of the Plan and
this Award Agreement. Grantee has read and understands the terms and provisions
thereof, and accepts the RSUs subject to all of the terms and conditions of the
Plan and this Award Agreement.


18.Section 409A. This Award Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payment and benefits provided under
this Award Agreement comply with Section 409A of the Code and in no event shall
the Company be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by Grantee on account of non-compliance
with Section 409A of the Code.








4    



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed by its duly authorized officer and said Grantee has hereunto signed
this Award Agreement on Grantee’s own behalf, thereby representing that Grantee
has carefully read and understands this Award Agreement and the Plan as of the
day and year first written above.


VOYA FINANCIAL, INC.






By___________________________
Name:
Title:


GRANTEE






By___________________________
Name:    
    






5    

